Order entered August 11, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01004-CV

                         IN RE MEGHAN STEVENSON, Relator

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-52561-2014

                                        ORDER
                        Before Justices Moseley, Fillmore, and Evan

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of the original proceeding.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE